PROCEDURAL ORDER

HODGES, Chairman.
Section 107(a)(4) of the Terrorism Risk Insurance Act of 2002(Act),1 Pub.L. 107-297, 116 Stat. 2322, provides as follows:
For each determination [of an ‘act of terrorism’], not later than 90 days after the occurrence of an act of terrorism, the Judicial Panel on Multidistrict Litigation shall designate [one] district court or, if necessary, multiple district courts of the United States that shall have original and exclusive jurisdiction over all actions for any claim (including any claim for loss of property, personal injury, or death) relating to *558or arising out of an act of terrorism subject to this section. The Judicial Panel on Mul-tidistrict Litigation shall select and assign the district court or courts based on the convenience of the parties and the just and efficient conduct of the proceedings....
An “act of terrorism” is defined in Section 102(1)(A) of this Act as “any act that is certified by the Secretary [of the Treasury], in concurrence with the Secretary of State, and the Attorney General of the United States ... to be an act of terrorism.... ” Accordingly, the 90-day period for the Panel to designate the court or courts for litigation covered by the Act begins on the date that the Treasury Secretary certifies an act of terrorism.
Pursuant to the Panel’s rulemaking authority under 28 U.S.C. § 1407(f) and in response to the Department of the Treasury’s Notice of Proposed Rulemaking, § II.D., 69 FR at 25344, the Panel hereby orders and adopts the following procedures for litigation under the Act:
l.a) All interested parties shall have twenty days from the date that the Treasury Secretary certifies an act of terrorism to notify the Panel of their suggestions regarding what district court or courts the Panel should designate for litigation under the Act; b) such suggestions shall be limited to five pages; e) an original and eleven copies of such suggestions shall be submitted for filing to the Clerk of the Panel; d) such suggestions are not required to be served on anyone else, except by parties in already existing litigation to other parties in that same litigation; and e) the Panel’s Rules of Procedure, 199 F.R.D. 425 (2001), shall otherwise apply to such suggestions.
2. The Treasury Secretary shall, on the same date that the Treasury Secretary certifies an act of terrorism, i) notify the public about this Panel procedural order and particularly about the specifics in the preceding paragraph; and ii) notify the Clerk of the Panel that the notice to the public has occurred. The Treasury Secretary’s notice to the public shall be accomplished broadly through general media channels, such as the internet and press releases to broadcast and print media, augmented by direct notice to the parties in any already existing litigation known to the Treasury Secretary.
3. If the Panel decides to afford interested parties the opportunity for oral argument, such opportunity would be available only to those interested parties who had submitted timely suggestions to the Panel. See Panel Rule 16.1,199 F.R.D. at 438-40.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407(f), these procedures for litigation under the Terrorism Risk Insurance Act of 2002 are adopted.

. "That Act established a temporary Terrorism Insurance Program (Program) under which the Federal Government will share the risk of insured loss from certified acts of terrorism with commercial property and casualty insurers until the Program ends on December 31, 2005.” 69 FR 25341 (Mayó, 2004).